     Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 1 of 16                        PageID #: 1




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

     JOEL GALARZA,                            § CIVIL ACTION NO. 1:20-cv-00808
     Individually and on Behalf of All Others §
     Similarly Situated,                      §
                                              §
            Plaintiff,                        §
                                              §
     VS.                                      §
                                              § COLLECTIVE ACTION
     ONE CALL CLAIMS, LLC,                    §
     KRISTI SMOOT,                            §
     KELLY SMOOT, and                         §
     TEXAS WINDSTORM                          §
     INSURANCE ASSOCIATION,                   §
                                              §
            Defendants.                       § JURY TRIAL DEMANDED

                  INDIVIDUAL AND COLLECTIVE ACTION COMPLAINT
                      UNDER THE FAIR LABOR STANDARDS ACT

                                    NATURE OF THE ACTION

1.   Plaintiff brings this civil action pursuant to the Fair Labor Standards Act of 1938, as

     amended, 29 U.S.C. § 201 et seq. (the “FLSA” or the “Act”) on behalf of himself and on

     behalf of all those similarly situated, to recover unpaid back wages (29 U.S.C. § 211(a)),

     an additional equal amount as liquidated damages (29 U.S.C. § 216(c)), attorneys’ fees

     and costs (29 U.S.C. § 216), and pre- and post-judgment interest.

2.   Defendants began violating the FLSA in or before September 2017 by not paying their

     misclassified insurance adjusters for any of the overtime hours they worked providing

     services to Texas Windstorm Insurance Association (“TWIA”).

3.   Plaintiff, as the putative collective/class representative, seeks certification of this suit as a

     collective action on behalf of all current and former misclassified insurance adjusters of

     Defendants described, referenced and identified below, who worked for Defendants
     Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 2 of 16                   PageID #: 2




     performing work for TWIA as a “inside claims examiner,” “desk adjuster,” “1099

     adjuster,” “independent adjuster,” “independent adjuster manager,” “customer service

     representative,” or “litigation examiner,” or who have performed duties similar to the

     duties performed by the Plaintiff for TWIA (collectively referred to as the “Similarly

     Situated Misclassified Contractors”).

                                          THE PARTIES

4.   Plaintiff Joel Galarza (“Plaintiff Galarza”) is a citizen of the State of Texas. He resides

     at 98 Resaca Retreat Dr., Los Fresnos, TX 78566. Plaintiff Galarza was hired by

     Defendants in September 2017 as a misclassified independent contractor performing

     property claims adjusting, estimating, and/or scoping services for Defendants’ customer,

     Texas Windstorm Insurance Association. He was so employed until August 2019.

5.   Defendant Texas Windstorm Insurance Association (“TWIA”), is a Texas domestic

     insurance company created by the Texas Legislature in 1971 through the Texas Sunset

     Act to engage in the business of insurance in the counties subject to hurricane damage. It

     does not have a registered agent on file with the Texas Secretary of State, and may be

     served by serving the president, an active vice president, secretary, or attorney in fact at

     the home office or principal place of business of the company. The Texas Windstorm

     Insurance Association’s principal place of business is 5700 S. MoPac Expressway,

     Building A, Austin, TX 78749.

6.   Defendant One Call Claims, LLC (“One Call Claims”) is a corporation that is

     incorporated under the laws of the State of Alabama and doing business in the Western

     District of Texas, Austin Division. One Call Claims has its principal place of business in

     the State of Arizona. Defendant may be served with process by serving its registered



                                                  2
      Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 3 of 16                   PageID #: 3




      agent, Robert L. Evans, at 3688-B Airport Boulevard, Suite 255, Mobile, AL 36608, or

      wherever else he may be found.

7.    Defendant Kelly Smoot (“Kelly Smoot”) is an individual and CEO and President of One

      Call Claims, LLC. Mr. Smoot may be served with process by delivering a copy of the

      Summons and Complaint to him at his office located at 3688-B Airport Boulevard, Suite

      255, Mobile, AL 36608, or wherever else he may be found.

8.    Defendant Kristi Smoot (“Kristi Smoot”) is an individual and Owner and President of

      One Call Claims, LLC. Ms. Smoot may be served with process by delivering a copy of

      the Summons and Complaint to her at her office located at 3688-B Airport Boulevard,

      Suite 255, Mobile, AL 36608, or wherever else she may be found.

9.    Defendants One Call Claims, TWIA, Kelly Smoot, and Kristi Smoot are collectively

      referred to as the “Defendants.”

                                  JURISDICTION AND VENUE

10.   Jurisdiction is proper in this court pursuant to 28 U.S.C. §1331 (federal question

      jurisdiction) and 29 U.S.C. § 216(b) (the FLSA).

11.   Venue is proper in the Western District of Texas, Austin Division, because Defendant

      TWIA is located there and a substantial part of the events and/or omissions giving rise to

      the claims made the basis of the lawsuit occurred there.

12.   Defendants One Call Claims and TWIA were employers of Plaintiff and all other

      Similarly Situated Misclassified Contractors within the meaning of the FLSA.

                                    INDIVIDUAL LIABILITY

13.   At all relevant times, the Smoots acted and act directly in the interest of One Call Claims

      in relation to its misclassified independent contractors. Thus, they were and are an



                                                  3
      Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 4 of 16                   PageID #: 4




      additional “employer” of Plaintiff and others similarly situated, within the meaning of

      Section 3(d) of the FLSA (29 U.S.C. § 203(d)), and is jointly, severally, and individually

      liable for the unpaid wages, liquidated damages, and attorneys’ fees and costs along with

      One Call Claims and TWIA.

14.   Upon information and belief, Kelly and Kristi Smoot exercised operational control of

      One Call Claims by, among other things, controlling the companies’ finances and

      negotiating the contracts with Defendants’ customers.

15.   Upon information and belief, Kelly are Kristi Smoot are the ultimate decision makers

      with respect to the classification and pay rates that Plaintiff and all others Similarly

      Situated were paid.

16.   Kelly and Kristi Smoot had the authority to hire and fire Plaintiff and the other Similarly

      Situated Misclassified Contractors.

17.   Upon information and belief, Kelly and Kristi Smoot also maintained employment

      records for Plaintiff and the other Similarly Situated Misclassified Contractors, including

      pay records, records of personal contact information, etc.

                     ENTERPRISE AND INDIVIDUAL FLSA COVERAGE

18.   At all relevant times, One Call Claims and TWIA have engaged in related activities

      performed through unified operation or common control for a common business purpose;

      have employees engaged in interstate commerce or in the production of goods or services

      for interstate commerce, or employees handling, receiving, selling or otherwise working

      on goods or material that have been moved in or produced for interstate commerce; and

      have an annual gross volume of sales made or business done of not less than $500,000.

      One Call Claims and TWIA, therefore, constitute an enterprise engaged in interstate



                                                   4
      Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 5 of 16                 PageID #: 5




      commerce or in the production of goods or services for interstate commerce within the

      meaning of the FLSA (29 U.S.C. §203(r) & (s)).

19.   In addition, in connection with their employment with the Defendants, Plaintiff and all

      others similarly situated, engaged in interstate commerce within the meaning of the

      FLSA (29 U.S.C. §§ 206(a) & 207(a)(1)).

                                   JOINT EMPLOYER FACTS

20.   One Call Claims and TWIA are an integrated enterprise and joint employers of Plaintiff,

      and other Similarly Situated Misclassified Contractors.

21.   Defendants hired Plaintiff in September 2017 and required him to sign an Independent

      Contractor Agreement with Defendant One Call Claims, attaching as an Exhibit

      Plaintiff’s assignment with Defendant TWIA. See Exhibit 1, which is attached and

      incorporated by reference.

22.   Plaintiff and other Similarly Situated Misclassified Contractors were instructed that

      “Adjuster[s] [are] being temporarily engaged as Independent Contractor[s] to provide

      adjusting services.” See Exhibit 1, which is attached and incorporated by reference.

23.   The Affidavits signed by Plaintiff and other Similarly Situated Misclassified Contractors

      during the scope of their employment listed them as the “Authorized Representative of

      Texas Windstorm Insurance Association.” See Exhibit 2, which is attached and

      incorporated by reference.

24.   The paystubs given to Plaintiff (and other Similarly Situated Misclassified Contractors)

      while working as misclassified independent contractors were issued by One Call Claims

      but also identified TWIA.     See Exhibit 3, which is attached and incorporated by

      reference.



                                                  5
      Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 6 of 16                  PageID #: 6




25.   While employed by Defendants, Plaintiff (and others similarly situated) would receive

      instruction and direction from Chip DeVilbiss, the Litigation Manager for Defendant

      TWIA, Randy Hanks, the Property Supervisor for Defendant TWIA, and Kati Summers,

      Property Supervisor for Defendant TWIA regarding the specific instructions for their day

      to day tasks and other matters that related directly to adjusting claims.

26.   Plaintiff and other Similarly Situated Misclassified Contractors would receive instruction

      from Kelly Urbanic, a Litigation Manager for Defendant One Call Claims, Tom Byrem,

      the Account Representative for Defendant One Call Claims, and Gilbert Garcia, a

      Supervisor for Professional Staffing Services, which is a competing vendor that also

      officed at Defendant TWIA’s location.

27.   TWIA provided Plaintiff and the other Similarly Situated Misclassified Contractors all

      materials, equipment and supplies to perform their work. More particularly, TWIA

      provided each employee with a dedicated TWIA e-mail addresses, a computer, telephone,

      assigned workstation, desk, chair, paper, badge and other miscellaneous office supplies.

28.   Plaintiff was required to always wear his TWIA Badge, which contained his picture,

      name, and TWIA’s logo.

29.   After arriving on a deployment, Plaintiff and others Similarly Situated were required to

      attend an orientation led by TWIA. Plaintiff and others Similarly Situated were also

      required to complete TWIA’s certification process before beginning their employment.

      See Exhibits 4 and 5, which are attached and incorporated by reference.

30.   TWIA made the decisions regarding how Plaintiff and others Similarly Situated were

      paid, including the amount of their day rate. See Exhibit 6, which are attached and

      incorporated by reference.



                                                    6
      Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 7 of 16                 PageID #: 7




31.   Plaintiff and other Similarly Situated Misclassified Contractors were provided an

      Organizational Chart for their work with TWIA in Texas that showed the management

      and reporting structure.

32.   TWIA controlled and directed the day to day tasks of Plaintiff and the other Similarly

      Situated Misclassified Contractors, and TWIA employees had the power to hire and fire

      One Call Claims employees or contractors. Plaintiff and the other Similarly Situated

      Misclassified Contractors were interviewed by TWIA employees, such as Chip Devilbiss

      (TWIA’s Litigation Manager), who would make the ultimate decision regarding hiring

      and placement.

33.   TWIA employees had the discretion to release Plaintiff and other similarly situated from

      work early and would direct them to make up their time.

34.   Upon information and belief, TWIA also maintained employment records.

35.   TWIA controlled Plaintiff and other Similarly Situated Misclassified Contractor’s

      schedule and hours because TWIA controlled the hours of operation (and any holiday

      closures) of their office in Austin. These types of scheduling issues were confirmed

      through TWIA employees.

36.   More specifically, the Assignment given to Plaintiff and other Similarly Situation

      Misclassified Contractors stated that the “Duration of assignment is determined by

      TWIA,” and “All tardiness/absences are to be immediately communicated by phone

      call…to your TWIA direct report.” See Exhibit 7, which is attached and incorporated by

      reference.

37.   TWIA’s dissatisfaction with the work of adjusters ultimately controlled their decision to

      terminate certain individuals.



                                                 7
      Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 8 of 16                 PageID #: 8




38.   Upon information and belief, TWIA even maintained a “Code of Conduct” that applied to

      Plaintiff and others similarly situated.

39.   Plaintiff Galarza at all times reported to Chip DeVilbiss who is a TWIA employee; upon

      information and belief, the other Similarly Situated Misclassified Contractors were also

      listed as reporting directly to TWIA employees.

                        BACKGROUND AND STATEMENT OF CLAIMS

40.   There is a collective/class of other insurance adjusters who performed work similar to

      Plaintiff and were subject to the same illegal pay practices.

      A.      Galarza and Others Hired As Misclassified 1099 Independent Contractors.

41.   As further detailed above, Defendants employed Plaintiff Galarza as an “independent

      contractor” from approximately September 2017 to August 2019.

      B.      Plaintiff And Others Similarly Situated Are Clearly Employees.

42.   The Defendants hired Plaintiff and the other Similarly Situated Misclassified Contractors

      and supervised their work.

43.   Defendants supervised and directed Plaintiff and the other Similarly Situated

      Misclassified Contractors’ work as it related to adjusting insurance claims by the claims

      adjusters and litigation examiners in TWIA’s office facilities.

44.   Plaintiff and the other Similarly Situated Misclassified Contractors performed their work

      in TWIA office facilities for the majority of the relevant time period.

45.   Plaintiff and the other Similarly Situated Misclassified Contractors were required by

      Defendants to comply with instruction about when, where, and how their work was to be

      done.

46.   Plaintiff and the Similarly Situated Misclassified Contractors were required to seek



                                                   8
      Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 9 of 16                 PageID #: 9




      approval from their TWIA supervisors when they were going to be absent all or part of a

      day or requesting time off.

47.   The services provided by Plaintiff and the other Similarly Situated Misclassified

      Contractors were integrated into Defendants’ business operation.

48.   All services provided for Defendants by Plaintiff and the other Similarly Situated

      Misclassified Contractors were required by Defendants to be performed by them

      personally.

49.   Plaintiff and the other Similarly Situated Misclassified Contractors did not have the

      capability or authority to hire, supervise, or pay assistants to help them perform the

      services that they were being paid to perform.

50.   The relationship between Defendants and Plaintiff (and the other Similarly Situated

      Misclassified Contractors) was a continuing relationship.

51.   Defendant TWIA set all days and hours of work for Plaintiff and the other Similarly

      Situated Misclassified Contractors and required that such work be performed at TWIA’s

      place of business only.

52.   Plaintiff and the other Similarly Situated Misclassified Contractors were prohibited from

      setting their own work schedule and were punished for missing work. See Exhibit 7,

      which is incorporated by this reference.

53.   Plaintiff and the other Similarly Situated Misclassified Contractors were required by

      Defendants to devote their full time to their job at TWIA’s place of business and were

      prohibited from working for competitors.

54.   Defendants required Plaintiff and the other Similarly Situated Misclassified Contractors

      to provide reports of their activity and performance if they worked on weekends.



                                                  9
      Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 10 of 16                     PageID #: 10




55.    TWIA provided Plaintiff and the other Similarly Situated Misclassified Contractors all

       materials, equipment and supplies to perform their work.

56.    More particularly, TWIA provided each employee with a dedicated TWIA e-mail

       addresses, a computer, telephone, assigned workstation, desk, chair, paper, badge and

       other miscellaneous office supplies.

57.    Plaintiff and the other Similarly Situated Misclassified Contractors had no investment in

       the facilities where they were required to perform their jobs.

58.    Plaintiff and the other Similarly Situated Misclassified Contractors had no opportunity to

       realize either a profit or a loss, other than their non-guaranteed wages.

59.    Plaintiff and the other Similarly Situated Misclassified Contractors did not and were not

       able to make their services available to the general public.

60.    Plaintiff and the other Similarly Situated Misclassified Contractors were subject to

       termination for reasons other than nonperformance of contract specifications, including,

       but not limited to, excessive tardiness and excessive requests for time off.

61.    Plaintiff and the other Similarly Situated Misclassified Contractors were able to terminate

       their relationship with Defendants without incurring liability for failure to complete a job.

62.    Plaintiff and the other Similarly Situated Misclassified Contractors were, therefore,

       employees of Defendants, and not independent contractors.

       C.     Improperly Paid An Invalid Day Wage.

63.    For their work as misclassified “contractors,” Plaintiff and the other Similarly Situated

       Misclassified Contractors were paid a non-guaranteed (and invalid) day rate wage, with

       no additional compensation for overtime on hours in excess of forty (40) hours in a

       workweek.



                                                    10
      Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 11 of 16                   PageID #: 11




64.    Plaintiff and other Similarly Situated Misclassified Contractors were not offered health

       insurance or any other benefits from Defendants.

65.    Plaintiff and the other Similarly Situated Misclassified Contractors were required to work

       specific and set hours, which significantly exceeded forty (40) hours per workweek.

       Plaintiff (and other Similarly Situated Misclassified Contractors) typically worked six to

       seven days per week throughout his employment, regularly working between 20 and 30

       hours of overtime per week.

66.    Defendants did not keep records of the hours Plaintiff and the other Similarly Situated

       Misclassified Contractors worked.

67.    Defendants made no payroll tax or other withholdings from the day rate wage paid to the

       Plaintiff, or other Similarly Situated Misclassified Contractors, and reported their income

       to the IRS by Form 1099 instead.

68.    Plaintiff’s day rate (and that of other Similarly Situated Misclassified Contractors) was

       docked if he missed a partial day of work.

69.    Defendants made no guaranteed minimum pay per week, such that Plaintiff and the other

       Similarly Situated Misclassified Contractors were paid only when they worked, and with

       no minimum workweek being guaranteed.

70.    Plaintiff and other Similarly Situated Misclassified Contractors were not guaranteed any

       specific number of paid hours in any workweek and they were not paid on a salary basis.

71.    Defendants paid Plaintiff and the other Similarly Situated Misclassified Contractors on a

       non-guaranteed (and invalid) daily rate of pay, and overtime would be due at a rate of one

       and one-half the regular rate of pay for any overtime hours worked in excess of forty (40)

       hours in a workweek.



                                                    11
      Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 12 of 16                   PageID #: 12




72.    Notwithstanding the fact that Plaintiff and the other Similarly Situated Misclassified

       Contractors were paid under an invalid day rate system that did not meet the salary basis

       standard, Defendants never paid Plaintiff or any other Similarly Situated Misclassified

       Contractors any overtime premiums.

73.    Defendants knew they were required by the FLSA to pay an additional one and one-half

       premium rate for the overtime work of Plaintiff and the other Similarly Situated

       Misclassified Contractors.

74.    Defendants willfully failed to pay the Plaintiff and the other Similarly Situated

       Misclassified Contractors any overtime.

75.    The failure to pay overtime was a violation of the FLSA, including §§ 207(a) and

       15(a)(2).

                        MISCLASSIFIED INDEPENDENT CONTRACTOR
                        CLASS/COLLECTIVE ACTION ALLEGATIONS

76.    Plaintiff hereby adopt and incorporate by reference all of the foregoing paragraphs,

       allegations and Exhibits, as if set forth herein again.

77.    There is a collective/class of other insurance adjusters who have performed work similar

       to Plaintiff and were subject to the same illegal pay practices.

78.    Plaintiff and the Similarly Situated Misclassified Contractors were paid under an invalid

       non-guaranteed day rate system, without any compensation for overtime worked, thus

       requiring overtime due at a rate of an additional one and one-half times the regular rate of

       pay for all hours worked in excess of forty (40) hours in each workweek.

79.    Plaintiff and the Similarly Situated Misclassified Contractors were not guaranteed any

       specific number of paid days in any workweek and they were not paid on a salary basis.

80.    Plaintiff and the Similarly Situated Misclassified Contractors have consistently worked


                                                     12
      Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 13 of 16                    PageID #: 13




       more than forty (40) hours in most workweeks since at least September 2017.

81.    Plaintiff and the Similarly Situated Misclassified Contractors have not been paid for

       overtime at one and one-half times the regular rate of pay for hours worked in excess of

       forty (40) hours in most workweeks since at least September 2017.

82.    Plaintiff and the Similarly Situated Misclassified Contractors are entitled to payment of

       overtime at the rate of an additional one and one-half times their regular rate of pay for

       the time period of approximately September 2017 to the present.

83.    Plaintiff and the Similarly Situated Misclassified Contractors of Defendants on whose

       behalf this lawsuit is brought include all present and former misclassified independent

       contractors of Defendants who have held the positions of “inside claims examiner,” “desk

       adjuster,” “1099 adjuster,” “independent adjuster,” “insurance adjuster,” “independent

       adjuster manager,” “customer service representative,” “litigation examiner” or who have

       performed duties similar to the duties performed by the Plaintiff for TWIA. These

       individuals have been subject to the same policies and practices as the Plaintiff regarding

       payment of an invalid day rate, and non-payment of overtime wages at an additional one

       and one-half times their regular rate of pay.

84.    Defendants have violated 29 U.S.C. §207 of the FLSA by failing to pay the Plaintiff, and

       the other Similarly Situated Misclassified Contractors, overtime compensation required

       by the FLSA in workweeks in which they worked in excess of forty (40) hours.

85.    Defendant’s violations have been willful.

86.    There are questions of law and fact common to the class/collective.

87.    The claims or defenses of the representative, Plaintiff Galarza, are typical of the claims or

       defenses of the class/collective.



                                                       13
      Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 14 of 16                     PageID #: 14




88.    The representative, Plaintiff Galarza, will fairly and adequately protect the interests of the

       collective/class.

89.    Counsel for the Plaintiff, Starzyk & Associates, P.C., has conducted significant

       investigation as to potential claims and parties in this case.

90.    Prosecuting this case as a class/collective action for similarly situated employees who

       have been unlawfully denied overtime wages will promote judicial efficiency and will

       best protect the interest of the class/collective members.

91.    There are no conflicts of interest among the class/collective members.

92.    Counsel for the Plaintiff, Starzyk & Associates, P.C., is knowledgeable and experienced

       in the field of employment law (specifically including overtime claims under the FLSA),

       class/collective actions and complex litigation, and can and will fairly and competently

       represent the interests of all class members.

93.    Counsel for Plaintiff has and will commit the human and financial resources necessary to

       represent the class/collective.

94.    Plaintiff’s written Consent to this action is attached as Exhibit 8 and incorporated by this

       reference.

                                CAUSE OF ACTION:
           MISCLASSIFIED INDEPENDENT CONTRACTOR UNPAID OVERTIME
                       - FAIR LABOR STANDARDS ACT (FLSA)
                  (INDIVIDUAL AND CLASS/COLLECTIVE ACTION)

95.    Plaintiff hereby adopts and incorporates by reference all of the foregoing paragraphs,

       allegations and Exhibits, as if set forth herein again.

96.    Plaintiff and the other Similarly Situated Misclassified Contractors were not paid on a

       salary basis.

97.    Plaintiff and the other Similarly Situated Misclassified Contractors are entitled to


                                                       14
       Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 15 of 16                   PageID #: 15




        overtime at a rate of an additional one and one-half times their regular rate of pay for all

        hours worked in excess of forty (40) hours per workweek.

98.     Plaintiff and the other Similarly Situated Misclassified Contractors have worked in

        excess of forty (40) hours in most workweeks since at least September 2017.

99.     Defendants have failed to pay overtime to Plaintiff, and the other Similarly Situated

        Misclassified Contractors, for hours worked in excess of forty (40) hours in many

        workweeks since at least September 2017.

100.    Defendants’ failure to pay overtime was willful, thus requiring Defendants to pay interest

        and liquidated damages.

                                             JURY DEMAND

101.    Plaintiff demands a trial by jury and is paying the appropriate jury fee

        contemporaneously with the filing of this Complaint.

                                                 PRAYER

               WHEREFORE, Plaintiff Joel Galarza, through his undersigned counsel,

        respectfully requests that this Court:

               A.      Upon proper motion, enter an order certifying this suit as a collective

                       action on behalf of all current and former misclassified independent

                       contractors of Defendants performing “adjusting” services for TWIA,

                       regardless of what title they were initially or later given by Defendants,

                       and that notice therefore be distributed to all putative class/collective

                       members;

               B.      Order Defendants to make the Plaintiff and the other Similarly Situated

                       Misclassified Contractors whole by paying the overtime wages due;



                                                    15
Case 1:21-cv-00250-C Document 1 Filed 07/31/20 Page 16 of 16                PageID #: 16




       C.    Order Defendants to pay interest and liquidated damages on all wages

             owed;

       D.    Order Defendants to make proper payments of all Federal withholdings

             and taxes to the Internal Revenue Service;

       E.    Order Defendants to make the Plaintiff, and all others similarly situated,

             whole by paying monetary damages, liquidated damages, interest and

             other affirmative relief necessary to eradicate the effects of their illegal

             actions;

       F.    Order Defendants to pay costs and attorneys’ fees incurred by the Plaintiff

             and the other Similarly Situated Misclassified Contractors; and

       G.    Grant such further relief as the Court deems necessary and proper.

                                                   RESPECTFULLY SUBMITTED,

                                                   /s/ Michael A. Starzyk.
                                                   Michael A. Starzyk
                                                   Texas Bar No. 00788461
                                                   Federal ID No. 16926
                                                   mstarzyk@starzyklaw.com
                                                   Starzyk & Associates, P.C.
                                                   8665 New Trails, Suite 160
                                                   The Woodlands, Texas 77381
                                                   Telephone: (281) 364-7261
                                                   Facsimile: (281) 364-7533

                                                   Counsel for Plaintiff Joel Galarza
                                                   and All Others Similarly Situated




                                          16
